Citation Nr: 1706417	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and chronic paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1970 to October 1971.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 (acquired psychiatric disorder) and September 2010 (tinnitus) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2011, the Board reopened the Veteran's previously denied claim for service connection for PTSD and remanded the expanded claim of service connection for an acquired psychiatric disorder for additional development.

Notably, the Veteran has requested to appear for a Board hearing regarding the issues currently on appeal.  In this regard, he was scheduled for a Board hearing before a Veterans Law Judge sitting in Washington, D.C., in connection with his claim for service connection for an acquired psychiatric disorder in May 2010 and failed to appear.  38 C.F.R. § 20.702(d) (2016).  Thereafter, he requested a Board hearing in connection with his claim for service connection for tinnitus.  However, as he is currently incarcerated, the Board advised him of alternative non-hearing options in which to present his case in August 2015 and October 2015.  Thereafter, in October 2015 he requested that VA arrange for a video-conference hearing to be held using his prison's tele-conferencing equipment.  Unfortunately, in May 2016, the prison reported to VA that it was unable to arrange for the hearing.  The Veteran was again provided with additional alternatives to a hearing in May 2016 and he responded by providing a written statement in June 2016.  Additionally, in December 2016, his representative provided additional arguments on his behalf.  Thus, the Board finds that the Veteran has been provided with appropriate alternatives and that appellate review may continue with regard to his claims.  38 C.F.R. § 20.700 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

Regarding the claim for service connection for an acquired psychiatric disorder, a review of the record reveals that additional documents were added after the issuance of the July 2012 supplemental statement of the case.  As discussed further below, the Board finds that additional development is required prior to adjudication of the claim and, thus, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claim.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, the provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

The record reflects that the Veteran is in receipt of the Purple Heart for wounds incurred in combat and his military occupational specialty was light weapons infantryman.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of acoustic trauma.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent descriptions of experiencing tinnitus throughout the appeal, and the Board has no reason to doubt his credibility in this regard, the Board finds that he has a current diagnosis of such disorder.

Regarding his in-service exposure to noise, the Board acknowledges the Veteran's in-service acoustic trauma pursuant to 38 U.S.C.A. § 1154(b).  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure.

The Veteran has not been afforded a VA examination or opinion regarding the etiology of his tinnitus and has not otherwise provided any medical opinion linking his current tinnitus to his in-service noise exposure.  However, as noted previously, service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as an organic disease of the nervous system, which is a chronic disease under 38 C.F.R. § 3.309(a).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).

Nevertheless, the record contains credible evidence of a continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, in an October 2008 statement, the Veteran reported he began experiencing ringing in his ears when he returned from Vietnam in 1971 and he reported ear trouble in an October 1971 report of medical history.  He also reported experiencing recurring bouts of intermittent tinnitus since that time, which could last for days at a time.  In this regard, the Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of pertinent symptomatology.    

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, which he asserts is related to his combat service.

In February 2011, the Board remanded the Veteran's claim for procurement of outstanding records and for scheduling of a VA examination.  As the Veteran was not afforded an examination and as it appears there are still outstanding medical records, remand is again required.  Specifically, the Veteran has reported receiving treatment from Mr. T. (a social worker) and Dr. McB., and based on his reports, it appears these are VA clinicians.  While the AOJ has procured certain VA treatment records from the Shreveport VA Medical Center as directed in the February 2011 remand, these records do not appear to include clinical notes from a Mr. T. or Dr. McB., although, admittedly, some of the handwritten notes are difficult to decipher.  Furthermore, based on a review of these newly associated records and based on the Veteran's lay statements regarding his psychiatric treatment, it appears that Mr. T. and Dr. McB. may have been practicing at a VA Vet Center in Bossier City, which may be part of the Shreveport Vet Center.  These records appear relevant and attempts to obtain them should be made on remand.  Additionally, while the AOJ obtained psychiatric treatment records from Barrow prison for 2002 - 2005, the Veteran's reports indicate that he may actually have been receiving treatment in 2006.  As the aforementioned records appear relevant to the Veteran's claim, the Board finds that additional attempts to obtain these records must be made.

Remand is also required so that additional attempts can be made to schedule the Veteran for an examination.  In this regard, in the February 2011 remand, the Board advised that the AOJ should tailor its assistance to meet the peculiar circumstances of confinement in an attempt to arrange for a psychiatric examination of the Veteran.  Unfortunately, the sole evidence of record regarding the AOJ's attempts to schedule an examination is an August 2011 email noting that the AOJ was "unable to get cooperation form the prision (sic) to schedule the exam[ination]."  It is unclear from the record what attempts were made and whether the AOJ attempted to secure transfer of the Veteran to Earl K. Long Hospital in Baton Rouge for the examination.  Additionally, there is no indication that the AOJ requested that a prison-staff clinician perform the examination.  In this regard, while the staff psychiatrist declined to participate in 2009 due to concerns regarding his therapeutic relationship with the Veteran, the Veteran has reported that he stopped receiving psychiatric treatment in 2006, 11 years ago.  Moreover, as the initial request was made nearly eight years ago and as it appears that the Veteran has not been treated by the clinician in the interim, he may have changed his opinion and be willing to provide the examination if asked.  Furthermore, given the length of time that has passed since the initial request, it is possible that a new staff psychiatrist may be employed by the prison and he or she may be willing to perform the examination.  

Unfortunately, the Board does not have answers to these questions because there is no indication in the record as to what attempts were made to schedule the examination.  Notably, the Veterans Benefits Administration (VBA) Manual specifically advises that the Veterans Health Administration (VHA) "compensation clinics are required to provide documentation that they have made substantial attempts to schedule and conduct the examination and that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination."  See VBA Manual M21-1, III.iv.3.A.9.d.  Such has not been done in this case and a remand is therefore required.

Furthermore, if, after exhausting all efforts, the AOJ is unable to arrange for an examination of the Veteran in connection with his claim for service connection for an acquired psychiatric claim, the AOJ should forward the record to an appropriate examiner to render an opinion based on a review of the record. 

As an aside, the Board notes that in conjunction with the 2009 request for a prison clinician to examine the Veteran, the AOJ advised that the record could not be provided due to privacy reasons.  The Veteran is advised that he may provide an authorization for a copy of his VA claims file to be made available to any clinician if he so desires. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from the Bossier City Vet Center (which may be part of the Shreveport Vet Center), Barrow prison, and any previously unidentified private medical providers who have provided treatment for the claim in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Take all reasonable measures to schedule the Veteran for an examination as to determine the nature and etiology of his acquired psychiatric disorder.  In this regard, confer with prison authorities to determine whether the Veteran may be examined at the prison by:  (1) the staff psychiatrist; (2) VHA personnel; or (3) fee-basis providers contracted by VHA; or transported to the Earl K. Long Hospital for examination by an appropriate medical provider.    

Every effort to procure the examination must be documented in the claims file pursuant to M21-1, III.iv.3.A.9.d.  

If, after exhausting all efforts, the AOJ is unable to arrange for an examination of the Veteran, the AOJ should forward the record to an appropriate examiner to render an opinion based on a review of the record.

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  As relevant to PTSD, the examiner is advised that the Veteran's stressors, as related to his combat experiences in Vietnam, have been verified by the receipt of the Purple Heart.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his verified combat stressors and/or his in-service treatment for acute situational reaction of adult life, manifested by sleeplessness, anxiety, and worry.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


